82 F.3d 424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Reynaldo Jose VALLE-MORENO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70687.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Reynaldo Jose Valle-Moreno, a native and citizen of Nicaragua, petitions for review of the Board of Immigration Appeals' ("BIA") summary dismissal of his appeal from the immigration judge's denial of his applications for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).


3
The BIA dismissed Valle-Moreno's appeal for his failure to identify in a meaningful way the basis of the appeal on his notice of appeal Form EOIR-26.   In his brief before this court, Valle-Moreno raises only the issues of the denial of his applications for asylum and withholding of deportation.   Because "[i]ssues not raised in the opening brief usually are deemed waived," Dilley v. Gunn, 64 F.3d 1365, 1367 (9th Cir.1995), we conclude that Valle-Moreno has waived his right to challenge the BIA's summary dismissal.   In addition, "this court's review is limited to the decision of the BIA."  Elnager v. INS, 930 F.2d 784, 787 (9th Cir.1991).   Thus, we decline to consider Valle-Moreno's direct challenge to the immigration judge's decision.   Id.1


4
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Valle-Moreno's request for attorneys fees under the Equal Access to Justice Act is denied